Case: 17-10955     Date Filed: 01/18/2018   Page: 1 of 8


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-10955
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:16-cr-00240-EAK-AEP-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JHONNY CORLEYIS GUEVARA,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (January 18, 2018)

Before TJOFLAT, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Jhonny Corleyis Guevara appeals his 168-month sentence, imposed after he

pled guilty to conspiracy to possess with intent to distribute five kilograms or more
               Case: 17-10955     Date Filed: 01/18/2018   Page: 2 of 8


of cocaine while on board a vessel subject to the jurisdiction of the United States,

in violation of 46 U.S.C. §§ 70503(a), 70506(a) and (b), and 21 U.S.C.

§ 960(b)(1)(B)(ii), and aiding and abetting to possess with intent to distribute five

kilograms or more of cocaine while on board a vessel subject to the jurisdiction of

the United States, in violation of 46 U.S.C. §§ 70503(a) and 70506(a), 18 U.S.C.

§ 2, and 21 U.S.C. § 960(b)(1)(B)(ii). On appeal, Corleyis Guevara argues

that (1) the district court erred in denying him a minor-role reduction pursuant to

United States Sentencing Guidelines (“USSG”) § 3B1.2(b); and (2) his sentence

was unreasonable. After careful review, we affirm.

                                           I.

      Corleyis Guevara and his codefendants, Ilcias Artemio Perez De La Cruz

and Carlos Alberto Reyes Rivas, were transporting cocaine on a “go-fast vessel” in

international waters. Corleyis Guevara was the captain. When the United States

Coast Guard approached the boat, the responding officers observed that the go-fast

vessel was “dead in the water in a bale field.” The recovered bales tested positive

for cocaine and weighed about 760 kilograms. Corleyis Guevara admitted “he was

hired to go on a drug run,” “had received an advance payment[,] and before

departing . . . put the bales on board.”




                                           2
               Case: 17-10955     Date Filed: 01/18/2018     Page: 3 of 8


                                           II.

       We review a district court’s decision about whether a defendant qualifies for

a minor-role reduction under the Guidelines for clear error. United States v.

Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). A defendant

“who is less culpable than most other participants in the criminal activity, but

whose role could not be described as minimal,” is entitled to a two-level reduction

for his minor role. USSG § 3B1.2(b), cmt. n.5. The defendant must prove his

minor role by a preponderance of the evidence. Rodriguez De Varon, 175 F.3d at

939.

       To determine if the defendant qualifies, “the district court must measure the

defendant’s role against the relevant conduct for which [he] was held accountable”

and “may also measure the defendant’s role against the other participants, to the

extent that they are discernable, in [the] relevant conduct.” Id. at 945. Application

Note 3(C) for Guidelines § 3B1.2 presents a non-exhaustive list of factors that the

court may consider in making this evaluation. USSG § 3B1.2 cmt. n.3(C).

       Corleyis Guevara argues he, Perez De La Cruz, and Reyes Rivas were

merely drug couriers and there were other more culpable participants who “hired

the men on the boat,” “organized this venture,” “owned the drugs,” or were going

to “purchas[e] the drugs.” However, “a defendant’s status as a drug courier does

not alter the principle that the district court must assess the defendant’s role in light


                                            3
               Case: 17-10955     Date Filed: 01/18/2018    Page: 4 of 8


of the relevant conduct attributed to [him]” and is not itself dispositive of whether

a defendant is entitled to the adjustment. Rodriguez De Varon, 175 F.3d at 942.

“The conduct of participants in any larger criminal conspiracy is irrelevant.” Id. at

944.

       Here, Corleyis Guevara was held accountable for the 760 kilograms of

cocaine that he admitted he loaded onto the boat and attempted to deliver to

purchasers. Because his relevant conduct matched his actual conduct, “he cannot

prove that he is entitled to a minor-role adjustment simply by pointing to some

broader scheme for which he was not held accountable.” See United States v.

Alvarez-Coria, 447 F.3d 1340, 1343 (11th Cir. 2006) (per curiam). And Corleyis

Guevara presented no evidence demonstrating that he was less culpable then Perez

De La Cruz and Reyes Rivas, the only other discernable participants involved in

the relevant conduct. See Rodriguez De Varon, 175 F.3d at 944–45. Instead,

Corleyis Guevara’s role loading the cocaine and captaining the boat suggested he

understood the scope and structure of the criminal activity in which he was

involved and exercised some authority over it. See USSG § 3B1.2 cmt. n.3(C);

Rodriguez De Varon, 175 F.3d at 942–43, 945 (counseling courts to consider all

facts to determine a drug courier’s role in the offense and listing factors to

consider). The district court’s denial of the two-level minor-role reduction

therefore was not clear error.


                                           4
                  Case: 17-10955       Date Filed: 01/18/2018        Page: 5 of 8


                                                 III.

       We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We first determine

whether the sentence is procedurally unreasonable—that is, whether the district

court committed any “significant procedural error, such as . . . improperly

calculating[] the Guidelines range, treating the Guidelines as mandatory, [or]

failing to consider the [18 U.S.C.] § 3553(a) factors.” 1 Id. If the sentence is

procedurally sound, we determine whether it is substantively reasonable, “tak[ing]

into account the totality of the circumstances.” Id.

       Corleyis Guevara argues his 168-month sentence is procedurally

unreasonable for three reasons: (1) the district court “incorrectly calculated the

guidelines because it erroneously denied an adjustment for minor role,” (2) the

court incorrectly “stated that no variance was available because [Corleyis Guevara]

did not cooperate with [the] government . . . contrary to Booker,” 2 and (3) “the

court failed to adequately consider the 18 U.S.C. § 3553(a) factors.” When


       1
         The § 3553(a) factors include (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
       2
           United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).
                                                  5
              Case: 17-10955     Date Filed: 01/18/2018    Page: 6 of 8


sentencing a defendant, “the district court does not need to discuss or state each

[§ 3553(a)] factor explicitly. An acknowledgment the district court has considered

the defendant’s arguments and the § 3553(a) factors will suffice.” United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam) (citation omitted).

      There was no procedural error. First, because the district court’s denial of

the minor-role reduction was not error, its Guidelines calculation was correct.

Second, there is no indication the court misunderstood its authority to impose a

variant sentence. Corleyis Guevara offered a number of reasons for requesting a

variant sentence, and the court simply determined “[t]here [was] no basis to

provide a variance.” Third, the district court adequately addressed the § 3553(a)

factors. When imposing the sentence, the court stated it “consider[ed] . . . all the

factors identified in [18 U.S.C. § 3553(a)]” and found “the sentence imposed is

sufficient, but not greater than necessary to comply with the statutory purpose of

sentencing.” Although this is all that is required by our precedent, see id., the court

also discussed Corleyis Guevara’s age, health, education, work history, and family.

It also noted the seriousness of the offense, observing it involved 760 kilograms of

cocaine.

      We next review Corleyis Guevara’s sentence for substantive reasonableness.

A sentence within the Guidelines range is expected to be reasonable, and it is the

defendant’s burden to show otherwise. Gonzalez, 550 F.3d at 1324. We will


                                          6
               Case: 17-10955     Date Filed: 01/18/2018    Page: 7 of 8


reverse “if we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(quotation omitted).

      Corleyis Guevara has not shown his sentence was substantively

unreasonable. His Guidelines range of 168 to 210 months was driven primarily by

the drug quantity with which he was charged. The district court appeared to give

the drug amount significant weight at sentencing, repeatedly mentioning the

offense involved 760 kilograms. However, it was within the district court’s

discretion to give more weight to the amount of cocaine involved in the offense

and the need to protect U.S. citizens from its distribution when balancing the

§ 3553(a) factors. See id. (stating “[t]he weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court”

(quotation omitted)). The district court also explicitly considered other factors,

including Corleyis Guevara’s history and characteristics, as well as how the

educational and vocational programs offered by the Bureau of Prisons could aid

Corleyis Guevara in providing for his family, both while in prison and afterwards.

Finally, Corleyis Guevara’s 168-month sentence is at the lowest end of his




                                           7
              Case: 17-10955   Date Filed: 01/18/2018   Page: 8 of 8


Guidelines range, which is the kind of sentence we expect to be reasonable. See

Gonzalez, 550 F.3d at 1324.

      Corleyis Guevara’s total sentence was procedurally and substantively

reasonable.

      AFFIRMED.




                                        8